Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed August 11, 2022 have been fully considered but they are
not wholly persuasive.

Examiner acknowledges and appreciates the amendment filed on Aug. 11, 2022 
including a new title which provides informative value in classifying and searching.   
Thank you.

Objection to description of Fig. 10 re: “a key module prior to assembly or first-time 
actuation” is withdrawn.

The amended Brief Description of Figures 10-12 will not be entered because the exercise in semantics has no bearing on the long established standard for patent drawings.

Drawing Objections rebuttal; “"Subsections" means part of the key module and not a sectional of the key module.”  is simply an exercise in semantics which has no bearing on the long established standard for patent drawings.  Figures 9-12 do not facilitate a ready understanding of which “subsection” of the invention is being depicted whereby one of ordinary skill can accurately assess that “subsection” in terms of the claimed key module.

Applicant’s argument on page 11, 2nd para. under 35 U.S.C. §103 rejections.
	6a.	Examiner maintains that Storz shows the trigger element (52) attached at (5) to the key tappet (25).  While the trigger element is also connected to the housing (3) via supports, that does not obviate the fact that Storz reads on the claim limitation pertaining to the analogous trigger element (52) is attached at (5) to the analogous key tappet (25).
	6b.	There is nothing in the disclosure which defines the manner of attachment as mechanical, electrical or otherwise.  Therefore that which is shown by Storz as an adjunct part clearly reads on that portion of the claim limitations.


Applicant’s arguments on pages 11-13, regarding the teachings of Yoshinaga.
	7a.	Applicant chose to take the secondary reference out of context and did not address the teachings of Yoshinaga which serve as the basis for modifying the trigger element of Storz.
	7b.	The actuation concept, Field of Invention, of Yoshinaga  pertains to a switch apparatus, and more particularly to a switch apparatus in which a plurality of pairs of contacts are closed or opened individually from one another or in a predetermined relation with one another.
	7c.	The Abstract of the application under examination states in part;  “The trigger element (240) comprises more than [[to]] two elastically deformable contact fingers for contacting the contact pads after different pre-travel paths in the course of the actuation movement.”  Note the typographical error in the Abstract.
	7d.	Yoshinaga teaches the very same principle of activation of a plurality of contact pairs within a determinable relation to one another using a single switch apparatus (key module).

Drawings
Figures 9-12 are objected to under 37 CFR 1.84(3).  Each depict a “subsection” a.k.a sectional view, yet the area from which the subsection is being depicted has not been indicated on the view from which the subsection is derived, thus failing to provide proper understanding of the disclosed invention.

Why are (341), (342) visible in Fig. 4B but not in Fig. 3B?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-16  are rejected under 35 U.S.C. 103 as being unpatentable over Storz et al. (US 4,220,835) in view of Yoshinaga et al. (US 5,952,629).

With respect to Claims 1, 3, 10 and 13; Storz et al. shows a keyboard [at 1]  [Col. 4, lines 62-68] comprising at least one key module 50,  the key module 50 comprises: a key          tappet 25; a module housing 3 formed to movably accommodate the key tappet 25, in order to enable a translational actuation movement of the key tappet 25 between a rest position and an actuated position relative to the module housing [Fig. 1]; and a trigger element 52 for triggering an actuation signal of the key module in response to the actuation movement [Col. 5, lines 48-56],  the trigger element 52 is attached [at 5] to the key tappet 25,  the trigger element 52 is a contactor for electrically shorting contact        pads 20, 21 which are electrically insulated from each other [Fig. 4], the trigger          element 52 comprises a plurality of elastically deformable contact fingers 9a, 9b for contacting the contact pads 20, 21 after different pre-travel paths [Fig. 4] in the course of the actuation movement; where Storz et al. further teaches three or more elastically deformable contact fingers [Col. 6, lines 44-49] are an optional embodiment.  
	However Storz et al. does not show the contact pads 20, 21 of a circuit substrate but rather as part of the housing; nor does Storz et al. show the embodiment discussed in  [Col. 6, lines 44-49] comprising three or more elastically deformable contact fingers corresponding with and making contact with respective contact pads upon differing pre-travel paths as a result of the contact fingers being bent at differing angles from one another.

	Yoshinaga et al. [Fig. 8B] shows a key module 50 for a keyboard [C. 7, L 15-16] with contact pads 64, 65, 66 are on a circuit substrate 53 separate from a housing 14.  Yoshinaga et al. further shows a trigger element 56 comprising three elastically deformable contact fingers  [at 61, 62, 63] to contact respective first, second and third contact pads 64, 65, 66 with pre-travel paths of differing lengths.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the contacts pads could be mounted in the manner shown by either Storz et al. or Yoshinaga et al. without departing from the spirit of the invention.  Neither configuration producing a new mechanical effect or contributing to an unexpected result which would have patentable significance.
Further It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yoshinaga et al. to the embodiment of Storz et al. involving three or more deformable contact fingers [adding finger 36 from  Fig. 11 across from finger 37 in Fig. 13] bent at angles which serve to produce predetermined pre-travel paths to contact respective contact pads as taught by Yoshinaga et al. to create a multiple-make switch which serves to enhance functionality within relatively small sized equipment.

With respect to Claim 2; Storz et al. shows the contact fingers 9a, 9b are formed to contact at least two of the contact pads 20, 21 with a distance offset [Figs. 4, 11, 13]  with respect to each other and/or in a freely pre- definable sequence in the course of the actuation movement.  





With respect to Claim 5; Storz et al. teaches three or more elastically deformable contact fingers [Col. 6, lines 44-49] is an optional embodiment which would result in a separation gap between two of the contact fingers being shorter;
“It may easily be understood that with slightly shorter contact arms, two of them may be provided in each slot between the bow-shaped spring 4 and the respective bridging member 6, 7.”


With respect to Claim 6; Storz et al. shows contact fingers 9a, 9b comprising a bent end portion 18, 19 for contacting one of the contact pads 20, 21.  

With respect to Claim 7; Storz et al. shows a wire bracket 4 for providing tactile and/or acoustic feedback,  the wire bracket 4 is elastically deformable in the course of the actuation movement [Figs. 1-3],  the wire bracket 4 is bent with an overall bending angle of less than 360 degrees, the wire bracket 4 is fixed to the key tappet 25.  

With respect to Claims 8, 14 and 15; Storz et al. shows the module housing 3 is integrally formed, and has at least one positioning protrusion [Figs. 1-3 unmarked protrusions extending downward from the bottom of the housing 3] for positioning the key    module 50 on a circuit substrate of the keyboard, the module housing has at least one mounting portion [Figs. 1-3 unmarked protrusions extending from the bottom the housing 3 above 1] for mounting the key module in the keyboard and a fixing element 1 is a keyboard top for fixing the key module 50.  

With respect to Claim 9; Storz et al. shows the module housing 3 comprises an abutment surface 15,  the trigger element 52 is arranged so as to abut on the abutment surface 15 in the rest position of the key tappet 25.  


With respect to Claims 11, 12 and 16; Storz et al. shows the keyboard 1 and keyboard module 50 discussed above in Claim 10.
	However Storz et al. does not show or teach any circuit details.
	Yoshinaga et al. further teaches [Col. 10, lines 14-35] recognition of key module actuation within the circuit substrate including, detection of number of contact pads contacted by corresponding contact fingers [blocks], providing differing actuation signals C, C#, D…F and F#, G, G#. . . B in response to differing number of contact pads being contacted, detection of time intervals [Col. 10, lines 27-29] which generate an actuation signal.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the keyboard module shown by Storz et al. would have added utility when applied to the circuit configuration taught by             Yoshinaga et al.
There appears to be no evidence of unique intuition or genius that distinguishes the claimed invention from being a mere permutation of that which is known and further derived from ordinary mechanical skill or craftsmanship whereby there is a novel and/or unobvious result which would have patentable significance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire             THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833